Citation Nr: 0708617	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  03-03 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lower extremity 
disorder, claimed as weakness and peripheral neuropathy, to 
include as due to exposure to herbicides (Agent Orange).


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service in excess of 9 years and 10 
months between September 1967 and August 1979.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a December 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, that denied the benefit 
sought on appeal.  In October 2005, the Board returned the 
case for additional development, and the case was 
subsequently returned to the Board for final appellate 
review.


FINDINGS OF FACT

1.  A lower extremity disorder, including weakness and 
peripheral neuropathy, was not manifested during service or 
for many years following separation from service.

2.  A lower extremity disorder, including weakness and 
peripheral neuropathy is not shown to be causally or 
etiologically related to service, including Agent Orange the 
veteran was exposed to while serving in Vietnam.


CONCLUSION OF LAW

A lower extremity disorder, claimed as weakness and 
peripheral neuropathy, to include as due to exposure to 
herbicides (Agent Orange), was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in June 2004, November 2005 and September 
2006.  While the Board acknowledges that this notice does not 
provide any information concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial of 
service connection, the veteran is not prejudiced by the 
failure to provide him that further information.  The RO also 
provided assistance to the veteran as required under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  

Furthermore, the veteran has not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal, and have not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

The veteran contends that he has a disorder of his lower 
extremity, specifically weakness caused by peripheral 
neuropathy that is due to Agent Orange he was exposed to 
while serving in Vietnam.  Applicable law provides that 
service connection will be granted if it is shown that a 
veteran suffers from a disability resulting from an injury 
suffered or a disease contracted in the line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval 
or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for certain chronic 
diseases, such as an organic disease of the nervous system, 
when such disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

In addition, the law provides that the veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  If the veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied; chloracne or other acneform disease consistent 
with chloracne, Type II diabetes (also known as Type II 
diabetes colitis or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutaneous tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchitis, 
laryngitis or trachea) and soft tissue sarcomas, other than 
osteosarcoma, chondrosarcoma Kaposi's sarcoma, or 
mesothelioma.  38 C.F.R. § 3.309(e).  However, as indicated 
above, notwithstanding the foregoing, regulations provide 
that service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  Combee v. Brown, 34  F. 
3d. 1039 (Fed. Cir. 1994).

When the evidence of record is reviewed under the laws and 
regulations set forth above, the Board finds that service 
connection for a lower extremity disorder, claimed as 
weakness and peripheral neuropathy, to include as due to 
exposure to herbicides (Agent Orange) is not warranted.  At 
the outset, the Board notes that the veteran's service 
medical records do not show that a lower extremity disorder 
was manifested during service or within one year of 
separation from service, and the veteran does not contend 
otherwise.  In a statement from the veteran dated in November 
2003 he stated that his condition was first manifested in 
October 2000 when his legs became weaker.  Thus, the 
veteran's lower extremity disorder, which has been diagnosed 
as peripheral neuropathy, was not manifested during service 
or within one year of separation from service.

With respect to the veteran's claim that his diagnosed 
peripheral neuropathy is due to Agent Orange he was exposed 
to during service, the record reflects that the veteran did 
serve in Vietnam and is therefore presumed to have been 
exposed to Agent Orange while serving in Vietnam.  VA laws 
and regulations provide for presumptive service connection 
for acute and subacute peripheral neuropathy which is defined 
as transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset.  See 38 C.F.R. 
§ 3.309(e), Note 2.  Therefore, since the veteran has 
reported that his symptomatology was manifested more than two 
decades following separation from service, service connection 
is not warranted on a presumptive basis based on the 
veteran's exposure to Agent Orange in Vietnam.  

The Board also notes that a ongoing review conducted by the 
National Academy of Sciences of scientific evidence 
concerning the association between exposure to herbicides and 
diseases suspected to be associated with such exposure have 
found that a presumption of service connection based on 
exposure to herbicides used in Vietnam during the Vietnam Era 
is not warranted for chronic persistent peripheral 
neuropathy.  See 68 Fed. Reg. 27630, 27636 (May 20, 2003).  
Thus, the veteran's diagnosed peripheral neuropathy cannot be 
service connected based on a presumption of its relationship 
to exposure to herbicides used in Vietnam.  

Nevertheless, the veteran is not precluded from establishing 
service connection with medical evidence that demonstrates a 
relationship between his peripheral neuropathy and service, 
including exposure to Agent Orange, with the submission of 
competent medical evidence.  Combee v. Brown, 34  F. 3d. 1039 
(Fed. Cir. 1994).  However, medical records from the 
veteran's private physician do not contain any opinion that 
the veteran's peripheral neuropathy is in any way related to 
service, including exposure to Agent Orange.  Indeed, at the 
time of a July 2001 VA neurological examination the veteran 
reported that he had had an extensive work up by his private 
physician and that no specific etiology was found, although 
the veteran was reportedly told that the neuropathy could be 
secondary to Agent Orange exposure.  The Board would also 
observe that records from the Social Security Administration 
refer to the veteran's disability as idiopathic neuropathy, 
or of unknown causation.  Lanthan v. Brown, 7 Vet. App. 359, 
361 (1995).

In order to assist the veteran in obtaining a medical opinion 
regarding the etiology of his peripheral neuropathy, the 
Board returned the case in October 2005 to afford the veteran 
a VA examination.  The report of the October 2006 VA 
examination indicates that the claims file was reviewed by 
the examiner.  It was noted that the veteran's symptomatology 
started in October 2000 as weakness in both legs and numbness 
from the waist down that had progressively gotten worse.  The 
examiner noted that the veteran was in Vietnam for a year and 
had been exposed to Agent Orange.  Following the examination 
and review, the impression was peripheral neuropathy/spastic 
parapheresis.  However, the examiner stated that the lower 
extremity disorder claimed as weakness and peripheral 
neuropathy, to include as on a direct basis was speculative 
and that he could not resolve the issue without resorting to 
mere speculation.  

Based on this record, the Board finds that the medical 
evidence is against the veteran's claim for service 
connection for a lower extremity disorder, claimed as 
weakness and peripheral neuropathy, to include as due to 
exposure to herbicides (Agent Orange).  Given the medical 
evidence against the claim, for the Board to conclude that 
the veteran's disorder had its origin during or is related to 
service in these circumstances would be speculation, and the 
law provides that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. 
§ 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between his 
current disability and service by way of letters from the RO 
to him, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised of the need to submit medical 
evidence of a relationship between his current disability and 
an injury, disease or event in service.  While the veteran is 
clearly of the opinion that his current a lower extremity 
disorder, claimed as weakness and peripheral neuropathy, is 
related to service, and more specifically to Agent Orange he 
was exposed to while serving in Vietnam, as a lay person, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board concludes that service 
connection for a lower extremity disorder, claimed as 
weakness and peripheral neuropathy, to include as due to 
exposure to herbicides (Agent Orange) is not established in 
the absence of competent medical evidence demonstrating a 
relationship between a current disorder and service. 

ORDER

Service connection for a lower extremity disorder, claimed as 
weakness and peripheral neuropathy, to include as due to 
exposure to herbicides (Agent Orange), is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


